Citation Nr: 9936109	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  97-10 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left 
knee chondromalacia patella.

2.  Entitlement to a compensable rating for right knee 
chondromalacia patella. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1990 to June 
1996.  This case comes to the Board of Veterans' Appeals 
(Board) from a March 1997 RO decision which granted service 
connection for bilateral chondromalacia patella and assigned 
a 10 percent rating for the left knee and a noncompensable 
rating for the right knee.  The veteran appeals for higher 
ratings.

The Board notes that three other issues previously on appeal 
(service connection for a sleep disorder, exposure to 
environmental agents, and a lymph node disorder) were 
withdrawn from appellate consideration in May 1997.  The 
Board also notes that the veteran was scheduled to appear for 
a hearing at the RO before a member of the Board in August 
1999 but that he failed to report to the hearing.  


REMAND

The veteran's claims for higher ratings for chondromalacia 
patella of the left and right knees are well grounded, 
meaning plausible, and the file indicates there is a further 
VA duty to assist him in developing facts pertinent to the 
claims.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 
3.103, 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Review of the claims folder shows the veteran underwent a VA 
general medical examination in November 1996, soon after 
discharge from service.  The examination report reflects 
scant clinical findings pertinent to the knees.  Moreover, it 
has been over three years since the 1996 VA examination and 
the veteran has since received VA outpatient treatment for 
knee complaints.  In light of the foregoing, the Board 
believes that a current examination is in order.  Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  Any recent treatment records 
should also be obtained.  Murincsak v. Derwinski, 2 Vet.App. 
363 (1992).



Therefore, these issues are REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA or non-VA) 
where he has received treatment for his 
knees since his November 1996 VA 
examination.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of all 
related medical records which are not 
already on file.

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the current nature and severity 
of his service-connected left and right 
knee disorders.  The claims folder should 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  All indicated tests should 
be performed, to include range of motion 
testing with a goniometer.  The examiner 
should note for the record any objective 
evidence of pain referable to the knees, 
and should assess the degree of 
additional limited motion or other 
functional impairment during use or 
flare-ups due to knee pain, in accordance 
with DeLuca v. Brown, 8 Vet. App. 202 
(1995).  All clinical findings must be 
reported in detail in the examination 
report.  

3.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claims for higher ratings for 
his left and right knee disorders.  This 
review should include consideration of 
possible dual ratings as discussed in 
VAOPGCPREC 9-98 and 23-97.  If the 
decision is adverse to the veteran, the 
RO should provide him and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate review.  

The veteran may furnish additional evidence and argument, on 
the issues the Board has remanded, while the case is in 
remand status. Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




